Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed 7/7/2021. Wherein claims 1-20 are pending and ready for examination.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7,8 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US110235726 B2. The instant claims are being anticipated by the patented application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent disclose the limitations in the instant application as follows:
Instant Application
U.S. Patent No. 10235726B2
Claim 1
a server platform comprising a non-transitory computer readable medium providing storage in network communication with at least one processor-based device;
 


wherein the server platform includes at least one master key associated with at least one geographic designator and at least one geofence; 


wherein an Internet Protocol (IP) address is associated with the at least one geographic designator; 







wherein the at least one geographic designator includes a latitudinal point and a longitudinal point, a set of latitudinal points and longitudinal points, a region of interest (ROI), a county, a municipality, and/or a neighborhood;
 

wherein the server platform is operable to determine that the at least one processor-based device includes the at least one slave key and is further operable to unlock the at least one master key using the at least one slave key; and wherein the server platform is operable to provide at least one permission for the at least one processor-based device within the at least one geofence based on the unlocking of the at least one master key.


Claim 1, a server platform and at least one processor-based user device in network communication with the server platform; herein the server platform comprises a non-transitory computer readable medium providing volatile or non-volatile storage;

 Claim 6. The system of claim 1, wherein the at least one master key is associated with the at least one geofence for the at least one piece of real estate.

Claim 1. wherein at least one geofence is associated with the at least one piece of real estate, and wherein the at least one geofence is defined by at least one geographic designator, wherein the at least one geographic designator is associated with at least one IP address including the IP address that defines the at least one piece of real estate, wherein the at least one geographic designator,

Claim 12. The method of claim 9, wherein the at least one geographic designator is a latitudinal point and a longitudinal point, a set of latitudinal points and longitudinal points, a region of interest (ROI), a county, a municipality, and/or a neighborhood

Claim 1. wherein the at least one processor-based user device is operable to unlock the at least one master key by at least one corresponding slave key, wherein unlocking the at least one master key provides at least one permission associated with the at least one piece of real estate for the at least one processor-based user device when the at least one processor-based user device is located on or within a predetermined proximity of the at least one piece of real estate;

Patent 1, Instant 2
Patent 1, Instant 3
Patent 1, Instant 4
Patent 2, Instant 5
Patent 1, 6 and 12, Instant 7
Patent 18, Instant 8

Patent 1, Instant 10
Patent 1, Instant 11
Patent 1, Instant 12
Patent 1, 6 and 12, Instant 13
Patent 1, Instant 14
Patent 3, Instant 15
Patent 1 Instant 16
Patent 18, Instant 17
Patent 6, Instant 18
Patent 1, Instant 19
Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Partheesh et al (US20120172027 A1) in view of Kirkjan (US 8922333 B1).
With respect to independent claims:
Regarding claim(s) 1, Partheesh et al teach a system for managing geofence permissions, comprising: a server platform comprising a non-transitory computer readable medium providing storage in network communication with at least one processor-based device; (Partheesh, Fig.1)
wherein an Internet Protocol (IP) address is associated with the at least one geographic designator; (Partheesh, [0021-0022], Fig.3; 3A, 4A-4C storing the determining geofence and IP address based on the wireless connection profile into geofence server 114)
 wherein the at least one geographic designator includes a latitudinal point and a longitudinal point, a set of latitudinal points and longitudinal points, a region of interest (ROI), a county, a municipality, and/or a neighborhood; (Partheesh, [0020-0021]), Fig. 2 illustrates some of the parameters that that may be used to establish a geofence for use in a geofence application. In a first example, a user may define a geofence by means of a zip code. Here, the user may define the geofence to be a geographic boundary defined by a zip code or a particular city (e.g., 95630 or Folsom, Calif.). Here, the geofence application (e.g., an automated phone-ringer controller) would perform different operations based on the mobile device's presence within or outside of the geofence (i.e., within or outside of Folsom, Calif.).  wherein the IP address assigned to each of the at least one geographic designators is a unique identifier of the geofence (the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address. [0021]-[0023], in some examples, the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address. Here, the geofence server 114 would translate the defined map (i.e., the map drawn by the user) and translate it to geographic coordinates (latitude, longitude and elevation) for use by the geofence service to determine the presence of the user within a given geofence.)
However, the prior art fails to teach wherein the server platform includes at least one master key associated with at least one geographic designator and at least one geofence;  wherein the server platform is operable to determine that the at least one processor-based device includes the at least one slave key and is further operable to unlock the at least one master key using the at least one slave key; and wherein the server platform is operable to provide at least one permission for the at least one processor-based device within the at least one geofence based on the unlocking of the at least one master key.
Kirkjan teaches wherein the server platform includes at least one master key associated with at least one geographic designator and at least one geofence; (Kirkjan, col.15, lines 1-11; the electronic access apparatus, such as a smart phone, can provide the global positioning system (GPS) location in order to determine the location of the pad lock 900. The pad lock 900 can be configured to unlock or lock, only if the lock is within a specific geographic area (e.g., specific geographic coordinates). This can be the case even if the key identifiers match. In some embodiments, the pad lock 900 can have more than one geographic position associated with it (e.g., home and work). The key identifiers can include a at least one or more public key and a private keys.)
wherein the server platform is operable to determine that the at least one processor-based device includes the at least one slave key and is further operable to unlock the at least one master key using the at least one slave key; and  (Kirkjan, col,6, lines 10-17; , in some embodiments master key may not have administrative privileges in more than one domain, such that the master key can only access the locks but not erase, program, or reprogram the lock and act as a slave key.)
 wherein the server platform is operable to provide at least one permission for the at least one processor-based device within the at least one geofence based on the unlocking of the at least one master key. (Kirkjan, col.15, lines 1-11; the electronic access apparatus, such as a smart phone, can provide the global positioning system (GPS) location in order to determine the location of the pad lock 900. The pad lock 900 can be configured to unlock or lock, only if the lock is within a specific geographic area (e.g., specific geographic coordinates). This can be the case even if the key identifiers match. In some embodiments, the pad lock 900 can have more than one geographic position associated with it (e.g., home and work). The key identifiers can include a at least one or more public key and a private keys.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the server platform includes at least one master key associated with at least one geographic designator and at least one geofence;  wherein the server platform is operable to determine that the at least one processor-based device includes the at least one slave key and is further operable to unlock the at least one master key using the at least one slave key; and wherein the server platform is operable to provide at least one permission for the at least one processor-based device within the at least one geofence based on the unlocking of the at least one master key as taught by Kirkjan. The motivation/suggestion would have been because there is a need to provide an electronic lock that is capable of operating based on power received from an electronic access apparatus, such as an electronic key. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.	

Claim(s) 7 and 13 are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 3, Partheesh-Kirkjan teaches the system of claim 1, wherein the at least one slave key is unique to the at least one permission. (Partheesh; [0020], the geofence server 114 is a server or other computing system capable of hosting a service that is accessible by other computing systems (e.g., the personal computer 104) through the network 110. As will be explained in more detail below, the geofence server 114 offers a geofence service that enables a variety of capabilities to a mobile user. In one example, the user may selectively define a geographic boundary (i.e., geofence) within which certain functionalities (e.g., mobile device ring options, temperature control settings, etc.) are automatically enabled or disabled based on the mobile device's location (slave key) inside or outside of the defined geofence.)

Regarding claim(s) 4, Partheesh-Kirkjan teaches the system of claim 1, wherein the at least one geographic designator is associated with at least one piece of real estate. (Partheesh, [0021-0022], Fig.3; 3A, 4A-4C storing the determining geofence and IP address based on the wireless connection profile into geofence server 114)

Regarding claim(s) 5, Partheesh-Kirkjan teaches the system of claim 1, wherein the at least one geographic designator defines at least one piece of real estate. (Partheesh, [0020-0021]), Fig. 2 illustrates some of the parameters that that may be used to establish a geofence for use in a geofence application. In a first example, a user may define a geofence by means of a zip code. Here, the user may define the geofence to be a geographic boundary defined by a zip code or a particular city (e.g., 95630 or Folsom, Calif.). Here, the geofence application (e.g., an automated phone-ringer controller) would perform different operations based on the mobile device's presence within or outside of the geofence (i.e., within or outside of Folsom, Calif.).  wherein the IP address assigned to each of the at least one geographic designators is a unique identifier of the geofence (the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address. [0021]- [0023], in some examples, the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address. Here, the geofence server 114 would translate the defined map (i.e., the map drawn by the user) and translate it to geographic coordinates (latitude, longitude and elevation) for use by the geofence service to determine the presence of the user within a given geofence.)

Regarding claim(s) 8, Partheesh-Kirkjan teaches the system of claim 7, wherein the at least one slave key is operable to be duplicated. (Partheesh, [0020-0021]), Fig. 2 illustrates some of the parameters that that may be used to establish a geofence for use in a geofence application. In a first example, a user may define a geofence by means of a zip code. Here, the user may define the geofence to be a geographic boundary defined by a zip code or a particular city (e.g., 95630 or Folsom, Calif.). Here, the geofence application (e.g., an automated phone-ringer controller) would perform different operations based on the mobile device's presence within or outside of the geofence (i.e., within or outside of Folsom, Calif.).  wherein the IP address assigned to each of the at least one geographic designators is a unique identifier of the geofence (the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address))

Regarding claim(s) 10, Partheesh-Kirkjan teaches the system of claim 7, wherein the at least one slave key is unique to at least one permission. (Partheesh; [0020], the geofence server 114 is a server or other computing system capable of hosting a service that is accessible by other computing systems (e.g., the personal computer 104) through the network 110. As will be explained in more detail below, the geofence server 114 offers a geofence service that enables a variety of capabilities to a mobile user. In one example, the user may selectively define a geographic boundary (i.e., geofence) within which certain functionalities (e.g., mobile device ring options, temperature control settings, etc.) are automatically enabled or disabled based on the mobile device's location (slave key) inside or outside of the defined geofence.)

Regarding claim(s) 11, Partheesh-Kirkjan teaches system of claim 7, wherein the at least one slave key is placed on the at least one processor-based device when the at least one processor-based device is located on or within a predetermined proximity of the at least one geofence. (Partheesh; [0022], So, the phone would use the wireless internet for data services instead of using a 3G or 4G service offered by the user's mobile service provider. Here, the geofence is defined by whether the mobile device is presently connected or not connected to the wireless network. In some examples, the user may specifically specify the name of the wireless connection profile (e.g., the SSID) or a particular IP address or any other indicator associated with a particular connection profile in order to activate geofence services only when the mobile device is present within such wireless connection profiles. To sum up, in a first example, the geofence services may be activated when the mobile device is present within the purview of (or connected to) any wireless network (as opposed to a cellular data network). In a second example, the geofence services may be activated only when the wireless device is connected to a specific wireless network.)

Regarding claim(s) 12, Partheesh-Kirkjan teaches the system of claim 7, wherein the at least one geofence, the IP address, and the at least one geographic designator are registered in a geofence database or a geofence registry.  (Partheesh, [0021-0022], Fig.3; 3A, 4A-4C storing the determining geofence and IP address based on the wireless connection profile into geofence server 114)
Regarding claim(s) 14, Partheesh-Kirkjan teaches the method of claim 13, wherein the IP address is unique to at least one piece of real estate. (Partheesh, [0020-0021]), wherein the IP address assigned to each of the at least one geographic designators is a unique identifier of the geofence (the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address. [0021]-[0023], in some examples, the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address. Here, the geofence server 114 would translate the defined map (i.e., the map drawn by the user) and translate it to geographic coordinates (latitude, longitude and elevation) for use by the geofence service to determine the presence of the user within a given geofence.)
Regarding claim(s) 16, Partheesh-Kirkjan teaches the method of claim 13, wherein the at least one slave key is unique to at least one permission. (Partheesh; [0020], the geofence server 114 is a server or other computing system capable of hosting a service that is accessible by other computing systems (e.g., the personal computer 104) through the network 110. As will be explained in more detail below, the geofence server 114 offers a geofence service that enables a variety of capabilities to a mobile user. In one example, the user may selectively define a geographic boundary (i.e., geofence) within which certain functionalities (e.g., mobile device ring options, temperature control settings, etc.) are automatically enabled or disabled based on the mobile device's location (slave key) inside or outside of the defined geofence.)

Regarding claim(s) 17, Partheesh-Kirkjan teaches the method of claim 13, further comprising duplicating the at least one slave key. (Partheesh, [0020-0021]), Fig. 2 illustrates some of the parameters that that may be used to establish a geofence for use in a geofence application. In a first example, a user may define a geofence by means of a zip code. Here, the user may define the geofence to be a geographic boundary defined by a zip code or a particular city (e.g., 95630 or Folsom, Calif.). Here, the geofence application (e.g., an automated phone-ringer controller) would perform different operations based on the mobile device's presence within or outside of the geofence (i.e., within or outside of Folsom, Calif.).  wherein the IP address assigned to each of the at least one geographic designators is a unique identifier of the geofence (the user may specify a particular address and define a geofence in relation to the particular address (or particular geographic point on a map). For example, the user may enter an address and specify that the geofence is a 2 mile radius around that particular address))

Regarding claim(s) 18, Partheesh-Kirkjan teaches the method of claim 13, wherein the at least one permission includes permission to access location-based content. (Partheesh, [0021-0022], Fig.3; 3A, 4A-4C storing the determining geofence and IP address based on the wireless connection profile into geofence server 114)

Regarding claim(s) 19, Partheesh-Kirkjan teaches teach the method of claim 13, wherein the at least one permission includes a right for the at least one processor-based device to enter the at least one geofence. (Partheesh, [0028], When the user enters the geofence area 404, the geofence service activates one or more particular geofence applications (e.g., phone-ringer application, temperature control application, etc) that were previously assigned to the particular geofence.)

Regarding claim(s) 20, Partheesh-Kirkjan teaches the method of claim 13, further comprising the server platform obtaining boundaries of a piece of real estate and creating or modifying boundaries of the at least one geofence based on the boundaries of the piece of real estate. (Partheesh, [0020], the geofence server 114 is a server or other computing system capable of hosting a service that is accessible by other computing systems (e.g., the personal computer 104) through the network 110. As will be explained in more detail below, the geofence server 114 offers a geofence service that enables a variety of capabilities to a mobile user. In one example, the user may selectively define a geographic boundary (i.e., geofence) within which certain functionalities (e.g., mobile device ring options, temperature control settings, etc.) are automatically enabled or disabled based on the mobile device's location (slave key) inside or outside of the defined geofence.)

2.	Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Partheesh et al (US20120172027 A1) in view of Kirkjan (US 8922333 B1) in view of Orfano (US20100198714 A1). 
Regarding claim(s) 2, the prior art fails to teach the system of claim 1, wherein the IP address is further associated with the at least one master key in a database or a registry.
However, Orfano et al teach wherein the IP address is further associated with the at least one master key in a database or a registry. (Orfano; [0413] FIG. 6 is a flow chart illustrating a method for establishing an electronic land title registry in accordance with yet a further embodiment of the invention. A land title deed and a RAI related to the land associated with the registered land asset are recorded 701 in a local land title registry. The RAI is stored 702 in a database in communication with a computer network, such as the electronic land title registry. The stored RAI may then be appended 703 to include information relating to the registered asset.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the IP address is further associated with the at least one master key in a database or a registry as taught by Orfano. The motivation/suggestion would have been because there is a need to providing a registered land asset includes a property transaction database in communication with a computer network the property transaction database provides information related to transactions associated with each registered land asset parcel, each land parcel having a registered land asset identifier representing global coordinates particular to the parcel. Additionally, the cited references

Regarding claim(s) 15, Partheesh-Kirkjan-Orfano teaches teach the method of claim 13, wherein the at least one master key is operable to be sold, leased, or marketed to a third party. (Orfano; [0369], any registered land asset contract may be sold or traded by its holder. Capital markets may buy, sell and trade various registered land asset contract types. Market makers may establish derivative beneficial interests such as income tranches or may establish such interests by, for example, selling puts and calls on future land title valuations or registered land asset yields. Every electronic land title is held in exchangeable form, such as in an electronic book entry, as a deliverable instrument facilitated by bookkeeping entries to the electronic land title registry with such entries accounting for subsequent transfers of beneficial interests. Local real estate markets may buy and sell various types of registered assets as income producing investment properties. The electronic land title registry keeps track of ownership and notification requirements if the holder decides to sell or to assign beneficial interests.)

3.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Partheesh et al (US20120172027 A1) in view of in view of Kirkjan (US 8922333 B1) in view of Preston et al (US 20010015965 A1).
Regarding claim(s) 6, the prior art fails to teach a system of claim 1, wherein the IP address includes an IPv6 address.
However, Preston et al teach wherein the IP address includes an IPv6 address. (Preston; [0060] the address requirements from 76 are Ipv6, build an Ipv6 address of 8, 16 bit fields (binary) that include the MIN. The first 3 binary characters of field one will be 000 the remaining 13 will be an encryption key followed by the 7 remaining fields which include encrypted lat, long, time, mobile ID. If the request is for a v4 address, then retrieve from block 80 the Ipv4 as represented in four, 8 bit binary fields. In both cases (Ipv4, 6) make hex and decimal representation of the binary fields.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the IP address includes an IPv6 address as taught by Preston. The motivation/suggestion would have been because there is a need to conversion of latitude and longitude to an addressing scheme that supports current TCP/IP (v4) and future addressing (v6/ng) requirements. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 9, Partheesh-Kirkjan-Preston teaches the system of claim 7, wherein the IP address includes an IPv6 address. (Preston; [0060] Iifthe address requirements from 76 are Ipv6, build an Ipv6 address of 8, 16 bit fields (binary) that include the MIN. The first 3 binary characters of field one will be 000 the remaining 13 will be an encryption key followed by the 7 remaining fields which include encrypted lat, long, time, mobile ID. If the request is for a v4 address, then retrieve from block 80 the Ipv4 as represented in four, 8 bit binary fields. In both cases (Ipv4, 6) make hex and decimal representation of the binary fields.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449